DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 CAROLANN SHARKEY, individually and as Personal Representative of
 the Estate of Florence Wagner, PETER WAGNER, DOROTHY CHARD,
  DIANE WOOD, MIKE HROMADKA, MARK HROMADKA, MARYANN
  WARAKOMSKI, DEBBIE SHARKEY, JAMES GAFFNEY, FREDRICK
        WAGNER, KENNETH WAGNER, BARBARA TOBIN, and
                          JANICE SCAFURI,
                              Appellants,

                                     v.

           HALLANDALE BEACH POLICE DEPARTMENT and
                 CITY OF HALLANDALE BEACH,
                          Appellees.

                              No. 4D20-1602

                              [April 7, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE17023301
(08).

  Joshua I. Gornitsky of Searles, Sheppard & Gornitsky, PLLC, Fort
Lauderdale, for appellants.

   Jennifer Merino, City Attorney, and Andre McKenney, Deputy City
Attorney of the City of Hallandale Beach, Hallandale Beach, for appellee
City of Hallandale Beach.

PER CURIAM.

   On a previous trip to this Court, we reversed and remanded this case
for further proceedings, because the trial court’s oral pronouncements
were at odds with its order on issues relating to certain defenses. City of
Hallandale Beach v. Sharkey, 281 So. 3d 515, 516 (Fla. 4th DCA 2019).

    On remand, the trial court granted a motion to dismiss the second
amended complaint and entered a final order of dismissal. The court
reasoned that (1) an action for mental anguish based on negligent handling
of a dead body required proof of either physical injury or willful or wanton
misconduct, (2) the plaintiffs failed to allege any physical injury, and (3)
the defendants had sovereign immunity from liability for the willful or
wanton conduct of its employees.

    We affirm because the trial court’s ruling on the merits is supported by
precedent. See Gonzalez v. Metro. Dade Cnty. Pub. Health Tr., 651 So. 2d
673, 676 (Fla. 1995) (“An action for mental anguish based on negligent
handling of a dead body requires proof of either physical injury or willful
or wanton misconduct. . . . The Gonzalezes alleged no physical impact or
physical injury and conceded that the hospital’s acts were not willful.
However, even assuming that the hospital’s actions were willful, Jackson
Memorial Hospital, as a county-owned hospital, is immune from liability
for a willful, wanton or malicious conduct claim against one of its
employees.”). Appellants have not raised any challenge to the substance
of the trial court’s ruling.

  We do not reach appellants’ procedural arguments, as such error, if
any, was harmless.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2